IN THE
                         TENTH COURT OF APPEALS

                                No. 10-09-00132-CR

GEORGE ELIAS GARCIA,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                      From the County Court at Law No. 1
                            Johnson County, Texas
                         Trial Court No. M200801674


                          MEMORANDUM OPINION


       Appellant George Elias Garcia has filed a motion to dismiss this appeal under

Rule of Appellate Procedure 42.2(a). See TEX. R. APP. P. 42.2(a); Crawford v. State, 226
S.W.3d 688, 688 (Tex. App.CWaco 2007, no pet.) (per curiam). We have not issued a

decision in this appeal. The Clerk of this Court has sent a duplicate copy to the trial

court clerk. Id.

       Rule 42.2(a) requires an appellant to personally sign the motion. Garcia did not

sign the motion. However, he stated on the record that he understood that his appeal
would be dismissed as part of a plea agreement with the State, and he stated that he

wanted the appeal to be dismissed to effectuate this agreement. These statements

provide a sufficient basis on which to dismiss the appeal. See Hendrix v. State, 86 S.W.3d
762, 763-64 (Tex. App.—Waco 2002, no pet.) (per curiam); Conners v. State, 966 S.W.2d
108, 110-11 (Tex. App.—Houston [1st Dist.] 1998, pet. ref’d).

        Accordingly, the appeal is dismissed.



                                                       FELIPE REYNA
                                                       Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed August 19, 2009
Do not publish
[CR25]




Garcia v. State                                                                     Page 2